Case: 16-10524      Document: 00513921787         Page: 1    Date Filed: 03/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10524                                FILED
                                  Summary Calendar                        March 22, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEVIN D. HUDSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:05-CR-121-1


Before STEWART, Chief Judge, and JOLLY and JONES, Circuit Judges.
PER CURIAM: *
       Kevin D. Hudson appeals the district court’s judgment revoking his two
terms of supervised release. For the first time on appeal, he argues that the
district court violated his constitutional right to confront witnesses when it
allowed the probation officer to testify about the out-of-court statements of his
mother and sister. We review this newly raised argument for plain error only.
See Puckett v. United States, 556 U.S. 129, 135 (2009). To establish plain error,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10524     Document: 00513921787     Page: 2   Date Filed: 03/22/2017


                                  No. 16-10524

Hudson must show a forfeited error that is clear or obvious and that affects his
substantial rights. See id. If he makes such a showing, this court has the
discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See id.
      The out-of-court statements by Hudson’s mother and sister were
irrelevant to the determination whether Hudson violated any of the conditions
of his supervised release. Hudson pleaded true to each of the allegations in the
revocation petition. The Government introduced the evidence in order to rebut
Hudson’s proffered justifications for possessing and using controlled
substances. The right to confrontation did not apply because the hearsay
testimony related to the revocation sentence rather than the decision to revoke
supervised release. See Morrissey v. Brewer, 408 U.S. 471, 489 (1972); United
States v. Beydoun, 469 F.3d 102, 108 (5th Cir. 2006); United States v. Giang
Ho, 598 F. App’x 317, 318 (5th Cir. 2015). Therefore, the district court did not
commit clear or obvious error when it admitted the hearsay testimony. See
Puckett, 556 U.S. at 135.
      The judgment of the district court is AFFIRMED.




                                        2